Per Curiam.
This is the usual rule allowed in a zoning case, why a writ of mandamus should not issue directed to the inspector of buildings in the township of Maplewood, directing him to issue a building permit to the relator to build on the premises located on the northerly side of Parker avenue, in that township, two buildings, each two stories in height; each of brick construction for the first story and stucco and hollow tile for the second story; each building to be used for three stores and two apartments on the second floor. The only reason advanced for a refusal to issue a permit is the ordinance of March 15th, 1921, which divides the township into two districts, one of which is a residential district, the premises involved being in that district in which the erection of buildings to he used as stores is prohibited. This is not a legal excuse under the many eases decided by onr courts, such as Ignaciunas v. Risley, 98 N. J. L. 712; affirmed, 99 Id. 389. A peremptory writ of mandamus is directed to issue in this case. The relator is entited to costs.